Citation Nr: 1123647	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-50 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, also claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, also claimed as due to exposure to herbicides.

5.  Entitlement to service connection for a skin disorder, also claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs, in December 2010, before certification of the appeal to the Board, the North Carolina Division of Veterans Affairs revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The issues of entitlement to service connection for hypertension and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Bilateral hearing loss disability did not have its onset during active duty and is not otherwise etiologically related to the Veteran's active duty service, nor did it manifest within one year of separation.

2.  Tinnitus did not have its onset during active duty and is not otherwise etiologically related to the Veteran's active duty service.

3.  Service connection for a skin disorder was denied in a June 1971 RO rating decision because there was no evidence of a skin disorder on examination at separation from service.

4.  Evidence added to the record since the June 1971 RO rating decision shows post-service treatment for cysts and contains an opinion suggesting that the Veteran's cysts are related to his exposure to Agent Orange during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The RO's June 1971 decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

4.  Since the RO's June 1971 rating decision, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the application to reopen the Veteran's claim of entitlement to service connection for a skin disorder, the Board notes that the claim is being fully granted herein.  As such, any discussion of the requirements of the VCAA with regard to this issue is unnecessary.

In this case, VCAA duty to notify was satisfied through a letter dated in May 2008, which were issued prior to the initial adjudication of the claims in December 2008.

Next, VA has a duty to assist the appellant in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO has obtained service, private, and VA treatment records.

The appellant was not afforded examinations to address the claims decided herein.  However, there is no competent evidence of record suggesting that the Veteran's hearing loss or tinnitus began during service or is related to the Veteran's active service.  Therefore, examinations for these claims are not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for Bilateral Hearing Loss Disability and Tinnitus

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be presumed for organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree, within a year after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

As an initial matter, the Board notes that the appellant has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records are negative for any complaints related to hearing loss or tinnitus.  When examined for entry into service in August 1969, the Veteran's pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

When examined for separation in May 1971, the Veteran's ears were normal.  Pure tone threshold results were not recorded.  However, a whispered voice test was 15/15, bilaterally.

In May 1971, the Veteran filed a claim for VA benefits.  The only disability claimed was a skin disease.

A June 2006 VA outpatient treatment record indicates that the Veteran was seen for audiological evaluation due to hearing loss.  He reported intermittent bilateral tinnitus.  He reported a history of noise exposure.  A comprehensive audiometric examination indicated a bilateral, mild to moderate sensorineural hearing loss with some loss of auditory discrimination.

On the Veteran's April 2008 claim, he indicated that he was exposed to very loud and high pitched sounds from airplanes, helicopters, weapons fired at range training, and live fire explosions.  He believed that this caused a degree of hearing loss and ringing sounds in his ears.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus must be denied.  The evidence certainly establishes current diagnoses of sensorineural hearing loss and tinnitus.  However, there is no evidence or allegation of continuity of symptomatology since service.  While the Veteran is certainly competent to report as to his symptoms and their history, the Veteran has not alleged that his hearing loss and tinnitus have existed since his separation from service.  He reported no such history upon being initially treated for these symptoms in June 2006 and has not alleged such continuity in his written statements.

Furthermore, there is no competent opinion of record even suggesting that the Veteran's sensorineural hearing loss or tinnitus is related to his service.  While the Veteran has opined that his hearing loss and tinnitus is related to his service, the Veteran is a lay person.  The etiology or cause of hearing loss or tinnitus is not lay-observable in this case, where there is an absence of an allegation of continuity.  Instead, providing a competent opinion requires specialized knowledge, training, education, or experience.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, there is no evidence that the Veteran manifested sensorineural hearing loss to a compensable degree within one year of separation from service.  Therefore, continuity of symptomatology since separation is not shown, even when considering the Veteran's lay statements.  Furthermore, there is no competent opinion of record relating the Veteran's bilateral hearing loss or tinnitus to service.  Therefore, service connection for hearing loss disability and tinnitus must be denied.

After a review of the record, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for bilateral hearing loss disability and tinnitus.  As such, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  New and Material Evidence - Skin Disorder

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a June 1971 rating decision, the RO denied entitlement to service connection for a skin disease or condition.  The Veteran was notified of the decision in July 1971 and did not initiate an appeal.  Therefore, it became final.  The rating decision indicated that, while the Veteran was treated during service for urticaria, examination at discharge did not show any complaints, and urticaria was not shown at the time of separation from service.

Evidence added to the claims file since separation from service includes private treatment records dated in November 2005 and January 2007 showing evidence of treatment for cysts of his skin.  The Veteran's physician indicated that he believed that they were directly related to Agent Orange.  An undated VA outpatient treatment record shows that he complained of a rash on his back since 1971.

The Board finds that this evidence is new and material.  It relates to the unestablished fact of whether the Veteran has a currently diagnosed skin disorder and whether there is any relation of his skin disorder to service.  As such, the Veteran's claim is reopened, and, to this extent, it is granted.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

New and material evidence having been received, the claim for service connection for a skin disorder, to include as due to herbicide exposure, is reopened.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for hypertension and a skin disorder.

With regard to both claims, the Veteran's private physician has provided opinions that these disabilities are related to service.  Specifically, in a November 2005 private treatment record, the Veteran's physician opined that his hypertension was related to the stress from service and that his cysts are due to Agent Orange exposure.  In a January 2007 private treatment record, the Veteran's physician indicated that the Veteran's hypertension was secondary to his service-connected PTSD and reiterated that he believed the Veteran's skin disorder was due to Agent Orange exposure.

The Veteran's separation document confirms that he had service in Vietnam.  While the opinions of the Veteran's physician are supportive of the Veteran's claims, the Board finds that they are inadequate.  The physician did not provide a rationale for either opinion and did not review the Veteran's medical history, to include service records where necessary, in providing these opinions.  The Board, therefore, finds that the Veteran must be afforded VA examinations to address these claims.

Finally, the Board finds that a claim for service connection for hypertension, as secondary to service-connected PTSD, has been raised by the record and is incorporated into the Veteran's claim on appeal.  However, the Veteran has not received notice regarding how to establish a claim for service connection on a secondary basis.  This much be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice consistent with the requirements of the VCAA, as it regards entitlement to service connection for hypertension on a secondary basis to the Veteran's service-connected PTSD.

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for hypertension, to include as secondary to his PTSD.  The claims file should be provided to the examiner for review.  The examiner is asked to specifically review the opinions provided by the Veteran's private physician in November 2005 and January 2007 that suggest that the Veteran's hypertension is related to the stress of service, including his service-connected PTSD.  The examiner is asked to examine the Veteran and provide an opinion as to whether it is at least as likely as not that any currently diagnosed hypertension is related to the Veteran's active service, to include as secondary to his PTSD.  The opinion should also address whether it is at least as likely as not that the currently diagnosed hypertension is permanently aggravated by the Veteran's PTSD.  

The examiner is asked to provide a rationale for all opinions given.

3.  Schedule the Veteran for a VA examination regarding his claim for service connection for a skin disorder, including as secondary to herbicide exposure.  The claims file should be provided to the examiner for review.  The examiner is asked to specifically review the opinions provided by the Veteran's physician in November 2005 and January 2007, suggesting that the Veteran's currently diagnosed cysts and other skin disorders are secondary to his exposure to Agent Orange.  The examiner is asked to examine the Veteran and provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder is related to the Veteran's period of active duty, to include any exposure to herbicides.

The examiner is asked to provide a rationale for all opinions given.

4.  Readjudicate the instant claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


